UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number000-53697 CORONUS SOLAR INC. formerly, INSIGHTFULMIND LEARNING, INC. (Exact name of registrant as specified in its charter) British Columbia, Canada (State or other jurisdiction of incorporation or organization) 1100-1200 West 73rd Avenue Vancouver, British Columbia CanadaV6P 6G5 (Address of principal executive offices, including zip code.) 604-267-7078 (telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days.YES [X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (SS 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES [X]NO [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES [X]NO [ ] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicated the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:15,542,586 as of August 2, 2010. Page PART I. Item 1. Financial Statements. 3 Financial Statements: Consolidated Balance Sheets F-1 Consolidated Statements of Operations and Comprehensive Loss F-2 Consolidated Statements of Stockholders’ Equity (Deficiency) F-3 – F-5 Consolidated Statements of Cash Flows F-6 Notes to Consolidated Financial Statements F-7 – F-17 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 23 Item 4. Controls and Procedures. 23 PART II. Item 1A. Risk Factors. 23 Item 6. Exhibits. 24 Signatures 25 Exhibit Index 26 -2- PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS CORONUS SOLAR INC. (previously known as Insightfulmind Learning, Inc.) (A Development Stage Enterprise) CONSOLIDATED BALANCE SHEETS (Expressed in US Dollars) (Unaudited) June 30, March 31, (Unaudited) (Audited) ASSETS CURRENT Cash and cash equivalents $ $ Goods and services tax receivable Prepaid expenses and deposit TOTAL CURRENT ASSETS EQUIPMENT (Note 8) INTANGIBLE ASSET (Note 9) TOTAL ASSETS $ $ LIABILITIES CURRENT Accounts payable and accrued liabilities $ $ Loan from a shareholder (Note 10) TOTAL CURRENT LIABILITIES STOCKHOLDERS' DEFICIENCY SHARE CAPITAL(Note 11) Authorized: Unlimited voting common shares without par value Issued and outstanding: 15,542,586 common shares ADDITIONAL PAID IN CAPITAL ACCUMULATED OTHER COMPREHENSIVE LOSS DEFICIT, accumulated during the development stage TOTAL STOCKHOLDERS' DEFICIENCY TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIENCY $ $ CONTINGENT LIABILITIES (Note 12) GOING CONCERN (Note 2) (See accompanying notes to the financial statements) F-1 -3- CORONUS SOLAR INC. (previously known as Insightfulmind Learning, Inc.) (A Development Stage Enterprise) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Expressed in U.S. Dollars) (Unaudited) Cumulative from inception Three months ended June 30, (December 3, 2001) to June 30, 2010 REVENUE $ - $ $ EXPENSES Amortization Consulting fee - - Interest on shareholder loan Interest and bank charges Office and miscellaneous Professional fees Repairs and maintenance - - Salaries and wages Stock based compensation - - Telephone and utilities 78 Advertising and promotion - Write down in website development costs - - Write-off trademark cost - - OTHER INCOME Interest income - 16 31 Debt forgiven - - - 16 NET LOSS FOR THE PERIOD CURRENCY TRANSLATION ADJUSTMENT COMPREHENSIVE LOSS FOR THE PERIOD $ $ $ Basic and diluted loss per share $ $ Weighted average number of common shares outstanding - basic and diluted (See accompanying notes to the financial statements) F-2 -4- CORONUS SOLAR INC. (previously known as Insightfulmind Learning, Inc.) (A Development Stage Company) CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIENCY) December 3, 2001 (inception) to June 30, 2010 (Expressed in U.S. Dollars) DEFICIT ACCUMULATED ACCUMULATED OTHER TOTAL ADDITIONAL DURING COMPREHENSIVE STOCKHOLDERS' COMMON PAID-IN DEVELOPMENT INCOME EQUITY SHARES AMOUNT CAPITAL STAGE (LOSS) (DEFICIENCY) Stock issued for service at $0.0525 per share on December 5, 2001 - - - Stock issued for cash at $0.0002 per share on December 5, 2001, revalued at $0.0525 per share - - - Stock issued for cash at $0.0525 per share on December 5, 2001 - - - Stock-based compensation on 75,000 options granted - Comprehensive income (loss): Currency translation adjustment - (Loss) for the period - Balance, March 31, 2002 Stock issued for cash at $0.055 per share on April 5, 2002 - - - Stock issued for cash at $0.0725 per share on June 18, 2002 - - - Exercise of warrants at $0.055 per share on August 15, 2002 - - - Stock issued for cash at $0.0725 per share on December 16, 2002 - - - on January 10, 2003 - - - on January 21, 2003 - - - on March 7, 2003 - - - on March 13, 2003 - - - Stock issued for debt at $0.0725 per share on January 15, 2003 - - - Imputed interest from shareholder loan - Stock-based compensation on 25,000 options granted - Comprehensive income (loss): Currency translation adjustment - (Loss) for the year - Balance, March 31, 2003 Stock issued for cash at $0.0835 per share on April 2, 2003 - - - on May 13, 2003 - - - on May 21, 2003 - - - on June 23, 2003 - - - on August 1, 2003 - - - on August 6, 2003 - - - on October 24, 2003 - - - on November 18, 2003 - - - Stock issued for debt at $0.0835 per share on April 15, 2003 - - - on July 15, 2003 - - - on October 15, 2003 - - - Comprehensive income (loss): Currency translation adjustment - (Loss) for the year - (See accompanying notes to the financial statements) F-3 -5- CORONUS SOLAR INC. (previously known as Insightfulmind Learning, Inc.) (A Development Stage Company) CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIENCY) December 3, 2001 (inception) to June 30, 2010 (Expressed in U.S. Dollars) DEFICIT ACCUMULATED ACCUMULATED OTHER TOTAL ADDITIONAL DURING COMPREHENSIVE STOCKHOLDERS' COMMON PAID-IN DEVELOPMENT INCOME EQUITY SHARES AMOUNT CAPITAL STAGE (LOSS) (DEFICIENCY) Balance, March 31, 2004 Stock issued for cash at $0.039 per share on June 15, 2004 - - - on June 30, 2004 - - - on December 17, 2004 - - - Forgiveness of debt by a director and shareholder - Comprehensive income (loss): Currency translation adjustment - (Loss) for the year - Balance, March 31, 2005 Exercise of warrants at $0.042 per share on July 28, 2005 - - - on September 14, 2005 - - - Stock issued for debt at $0.042 per share on March 15, 2006 - - - Forgiveness of debt by a director and shareholder - Imputed interest from shareholder loan - Stock-based compensation on 450,000 options granted - Comprehensive income (loss): Currency translation adjustment - (Loss) for the year - Balance, March 31, 2006 Stock issued for cash at $0.044 per share on November 24, 2006 - - - on December 7, 2006 - - - Forgiveness of debt by a director and shareholder - Imputed interest from shareholder loan - Stock-based compensation on 100,000 options granted - Comprehensive income (loss): Currency translation adjustment - (Loss) for the year - Balance, March 31, 2007 Stock issued for debt at $0.0485 per share on May 4, 2007 - - - Forgiveness of debt by a director and shareholder - Imputed interest from shareholder loan - Stock-based compensation on 100,000 options granted - Comprehensive income (loss): Currency translation adjustment - (Loss) for the year - Balance, March 31, 2008 Forgiveness of debt by a director and shareholder - Imputed interest from shareholder loan - Stock-based compensation - Comprehensive income (loss): Currency translation adjustment - (Loss) for the year - (See accompanying notes to the financial statements) F-4 -6- CORONUS SOLAR INC. (previously known as Insightfulmind Learning, Inc.) (A Development Stage Company) CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIENCY) December 3, 2001 (inception) to June 30, 2010 (Expressed in U.S. Dollars) DEFICIT ACCUMULATED ACCUMULATED OTHER TOTAL ADDITIONAL DURING COMPREHENSIVE STOCKHOLDERS' COMMON PAID-IN DEVELOPMENT INCOME EQUITY SHARES AMOUNT CAPITAL STAGE (LOSS) (DEFICIENCY) Balance, March 31, 2009 Stock issued for acquisition of Coronus Energy Corp. on November 2, 2009 - - Forgiveness of debt by a director and shareholder - Imputed interest from shareholder loan - Stock-based compensation - Comprehensive income (loss): Currency translation adjustment - (Loss) for the year - Balance, March 31, 2010 $ Forgiveness of debt by a director and shareholder - Comprehensive income (loss): Currency translation adjustment - (Loss) for the period - Balance, June 30, 2010 (Unaudited) $ (See accompanying notes to the financial statements) F-5 -7- CORONUS SOLAR INC. (previously known as Insightfulmind Learning, Inc.) (A Development Stage Enterprise) CONSOLIDATED STATEMENTS OF CASH FLOWS (Expressed in U.S. Dollars) (Unaudited) Cumulative from inception Three months ended June 30, (December 3, 2001) to June 30, 2010 OPERATING ACTIVITIES Net (loss) for the period $ $ $ Adjustments to reconcile net loss to net cash used in operating activities: Amortization Foreign exchange gain/loss 36 50 Forgiveness of debt Imputed interests - Share issued for services / debts - - Stock based compensation - - Write down of website development costs - - Write-off trademark cost - - Changes in non-cash working capital: Goods and service tax receivable Prepaid expenses 50 Accounts payables and accrued liabilities NET CASH USED IN OPERATING ACTIVITIES INVESTING ACTIVITIES Equipment - - Website development costs - - Intangible asset - - NET CASH USED IN INVESTING ACTIVITIES - - FINANCING ACTIVITIES Issuance of common shares - - Loan from a shareholder NET CASH FROM FINANCING ACTIVITIES EFFECT OF EXCHANGE RATE ON CASH NET INCREASE (DECREASE) IN CASH CASH AND CASH EQUIVALENTS - Beginning of Period - CASH AND CASH EQUIVALENTS - End of Period $ $ $ SUPPLEMENTAL CASH FLOWS INFORMATION Interest expense $ - $ - $ Taxes $ - $ - $ - NON-CASH FINANCING ACTIVITIES Issuance of common shares for acquisition of $ - $ - $ Coronus Energy Corp. Establishment of intangible asset through acquisition $ - $ - $ of Coronus Energy Corp. (See accompanying notes to the financial statements) F-6 -8- CORONUS SOLAR INC. (previously known as Insightfulmind Learning, Inc.) (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Three Months Ended June 30, 2010 Note 1 – Nature of Operations Coronus Solar Inc. (“the Company”) was incorporated under the Canada Business Corporations Act on December 3, 2001 under the name “The LectureNet Learning Corporation” and was registered extra-provincially in the Province of British Columbia on January 24, 2002. The name of the Company was changed to InsightfulMind Learning, Inc. effective August 26, 2002 and was further changed to Coronus Solar Inc. on November 3, 2009. The Company’s intention is to deploy and operate utility-scale solar power systems in the State of California, U.S.A. The Company is located in the City of Vancouver, Province of British Columbia, Canada. On November 2, 2009, the Company completed an agreement (the “Share Purchase Agreement”) to acquire all of the issued and outstanding shares of Coronus Energy Corp. (“Coronus”), a start-up stage company founded to deploy and operate utility-scale solar power systems in the State of California. Under the Share Purchase Agreement, the Company acquired all of the outstanding shares of Coronus in exchange for 2,000,000 (post stock forward split) common shares of the Company, at a deemed value of $0.025 per share. Under the Share Purchase Agreement, 2,025,000 (post stock forward split) common shares of the Company held by Mr. Jeff Thachuk, President of the Company, were transferred to Mr. Mark Burgert, the sole principal of Coronus, for $1, on August 19, 2009 and an aggregate of 905,000 (post stock forward split) stock options of the Company held by various persons were cancelled on August 10, 2009. Mr. Thachuk was appointed as a director and the Chairman, CEO, CFO, Secretary and Treasurer of Coronus, with Mr. Burgert continuing to hold the office of President of Coronus. The Company has engaged Mr. Burgert as a consultant, and in consideration for this engagement, granted to Mr. Burgert an aggregate of 350,000 (post stock forward split) options exercisable at a price of $0.065 per share. Additionally, the 9,050,000 (post stock forward split) common shares of the Company that are now collectively held between Messrs. Thachuk and Burgert have been placed into voluntary escrow, to be released to each of them on the basis of one common share each for each $0.50 earned in revenue by the Company on a consolidated basis. On November 3, 2009, the Company carried out a 2 for 1 forward stock split of the Company’s issued and outstanding shares of common stock.These consolidated financial statements of the Company have been restated to reflect the 2 for 1 stock forward split. Note 2 – Basis of Presentation – Going Concern Uncertainties The Company is considered a development stage company as defined by Financial Accounting Standards Board (“FASB”) Accounting Standards Codification ("ASC") Topic 915 “Development Stage Entities”. The accompanying unaudited consolidated interim financial statements have been prepared in conformity with generally accepted accounting principles in United States, which contemplate continuation of the Company as a going concern.However, the Company has limited operations and has sustained operating losses in recent years resulting in an accumulated deficit. In view of these matters, realization of a major portion of the assets in the accompanying balance sheet is dependent upon the continued operations of the Company, which in turn is dependent upon the Company's ability to meet its financing requirements, and the success of its future operations. F-7 -9- CORONUS SOLAR INC. (previously known as Insightfulmind Learning, Inc.) (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Three Months Ended June 30, 2010 Note 2 – Basis of Presentation – Going Concern Uncertainties Continued The Company's ability to continue as a going concern is in substantial doubt and is dependent upon obtaining additional financing and/or achieving a sustainable profitable level of operations. Management plans to obtain additional financing through the issuance of shares, in order to allow the Company to complete its development phase and commence earning revenue.These financial statements do not include any adjustments that might be necessary should the Company be unable to continue as a going concern and therefore be required to realize its assets and discharge its liabilities other than in the normal course of business. The Company will seek additional equity as necessary and it expects to raise funds through private or public equity investment in order to support existing operations and expand the range of its business. There is no assurance that such additional funds will be available for the Company on acceptable terms, if at all. Information on the Company’s working capital and deficit is: June 30, March 31, Working capital (deficit) $ $ Deficit Note 3 - Basis of Presentation The accompanying unaudited consolidated interim financial statements have been prepared in accordance with the instruction from Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission and, therefore, do not include all information and notes normally provided in the audited financial statements and should be read in conjunction with the Company’s audited financial statements for fiscal year ended March 31, 2010 filed with the United States Securities and Exchange Commission. The result of operations for the interim periods presented is not necessarily indicative of the results to be expected for the full year. The accompanying unaudited consolidated interim balance sheets, statements of operations, stockholders’ equity and cash flows reflected all adjustments, consisting of normal recurring adjustments, that are, in the opinion of management, necessary for a fair presentation of the financial position of the Company, at June 30, 2010, and the results of operations and cash flows for the three months ended June 30, 2010, and for the period from December 3, 2001 (Date of Commencement) to June 30, 2010. Note 4 - Accounting Pronouncements Adopted During the Period (i) Transfers of Financial Assets On April 1, 2010, the Company adopted FASB ASC Topic 860, “Transfers and Servicing”. ASC Topic 860 requires additional disclosures about the transfer and derecognition of financial assets. The adoption of the standard did not have a material impact on the Company. F-8 -10- CORONUS SOLAR INC. (previously known as Insightfulmind Learning, Inc.) (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Three Months Ended June 30, 2010 Note 4 - Accounting Pronouncements Adopted During the Period - Continued (ii) Consolidation of Variable Interest Entities On April 1, 2010, the Company adopted FASB issued ASC Topic 810, “Consolidation”, which improves financial reporting by enterprises involved with variable interest entities and to provide more relevant and reliable information to users of financial statements. The adoption of ASC Topic 810, “Consolidation” did not have a material impact on the Company’s financial condition, results of operations and cash flows. (iii) Multiple-Deliverable Revenue Arrangements On April 1, 2010, the Company adopted ASC Update No. 2009-13, “Multiple-Deliverable Revenue Arrangements” (“ASC 2009-13”) on a prospective basis.ASC 2009-13, amends existing revenue recognition accounting pronouncements that are currently within the scope of FASB Accounting Standards Codification, or ASC, Subtopic 605-25, (previously included within EITF Issue No. 00-21, Revenue Arrangements with Multiple Deliverables).This consensus provides for two significant changes to the existing multiple element revenue recognition guidance.First, this guidance deletes the requirement to have objective and reliable evidence of fair value for undelivered elements in an arrangement and will result in more deliverables being treated as separate units of accounting.The second change modifies the manner in which the transaction consideration is allocated across the separately identified deliverables. These changes may result in entities recognizing more revenue up-front, and entities will no longer be able to apply the residual method and defer the fair value of undelivered elements. Upon adoption of these new rules, each separate unit of accounting must have a selling price, which can be based on management’s estimate when there is no other means to determine the fair value of that undelivered item, and the arrangement consideration is allocated based on the elements’ relative selling price.The adoption of this new standard did not have a material impact on the financial statements. (iv) Certain Arrangements that Include Software Elements On April 1, 2010, the Company adopted ASC No. 2009-14, Applicability of SOP 97-2 to Certain Arrangements that Include Software Elements (formerly EITF Issue No. 09-3, Certain Revenue Arrangements that Include Software Elements), which amends the existing accounting guidance for how entities account for arrangements that include both hardware and software, which typically resulted in the sale of hardware being accounted for under the software revenue recognition rules.This accounting guidance changes revenue recognition for tangible products containing software elements and non-software elements.The tangible element of the product is always outside of the scope of the software revenue recognition rules, and the software elements of tangible products when the software element and non-software elements function together to deliver the product’s essential functionality are outside of the scope of the software rules.As a result, both the hardware and qualifying related software elements are excluded from the scope of the software revenue guidance and accounted for under the revised multiple-element revenue recognition guidance.The adoption of this new standard did not have a material impact on the financial statements. F-9 -11- CORONUS SOLAR INC. (previously known as Insightfulmind Learning, Inc.) (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Three Months Ended June 30, 2010 Note 4 - Accounting Pronouncements Adopted During the Period - Continued (v) Improving Disclosures About Fair Value Measurements On April 1, 2010, the Company adopted ASU 2010-06, “Fair Value Measurements and Disclosures (ASC 820): Improving Disclosures about Fair Value Measurements”.This update will require (1) an entity to disclose separately the amounts of significant transfers in and out of Levels 1 and 2 fair value measurements and to describe the reasons for the transfers; and (2) information about purchases, sales, issuances and settlements to be presented separately (i.e., present the activity on a gross basis rather than net) in the reconciliation for fair value measurements using significant unobservable inputs (Level 3 inputs).This guidance clarifies existing disclosure requirements for the level of disaggregation used for classes of assets and liabilities measured at fair value and requires disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements using Level 2 and Level 3 inputs.The adoption of this new standard did not have a material impact on the financial statements. Note 5 - New Accounting Pronouncements (i) Derivatives and Hedging - Scope Exception Related to Embedded Credit Derivatives In March 2010, the FASB issued ASU 2010-11, Derivatives and Hedging (Topic 815) – Scope Exception Related to Embedded Credit Derivatives. This ASU removes a scope exception, and an entity that has a beneficial interest in securitized financial assets that includes a credit derivative feature must evaluate that feature for bifurcation from the host financial asset in accordance with the guidance at ASC 815. ASU 2010-11 is effective at the beginning of a reporting entity's first fiscal quarter beginning after June 15, 2010. Early adoption is permitted at the beginning of an entity's first fiscal quarter beginning after March 5, 2010. The Company does not expect that the adoption of ASU 2010-11 will have a material impact on its financial position, results of operations, or cash flows. (ii) Compensation - stock compensation ASU No. 2010-13 was issued in April 2010, and clarified the classification of an employee share based payment award with an exercise price denominated in the currency of a market in which the underlying security trades.This ASU will be effective for the first fiscal quarter beginning after December 15, 2010, with early adoption permitted. (iii) Fair Value Measurements and Disclosures In January 2010, the FASB issued ASU No. 2010-06 regarding fair value measurements and disclosures and improvement in the disclosure about fair value measurements. This ASU requires additional disclosures regarding significant transfers in and out of Levels 1 and 2 of fair value measurements, including a description of the reasons for the transfers.Further, this ASU requires additional disclosures for the activity in Level 3 fair value measurements, requiring presentation of information about purchases, sales, issuances, and settlements in the reconciliation for fair value measurements. This ASU is effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. The Company is currently evaluating the impact of this ASU; however, the Company does not expect the adoption of this ASU to have a material impact on our financial statements. F-10 -12- CORONUS SOLAR INC. (previously known as Insightfulmind Learning, Inc.) (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Three Months Ended June 30, 2010 Note 5 - New Accounting Pronouncements - Continued (iv) Acquired Loans with Credit Deterioration In April 2010, the FASB issued ASU No. 2010-18 regarding improving comparability by eliminating diversity in practice about the treatment of modifications of loans accounted for within pools under Subtopic 310-30 – Receivable – Loans and Debt Securities Acquired with Deteriorated Credit Quality (“Subtopic 310-30”). Furthermore, the amendments clarify guidance about maintaining the integrity of a pool as the unit of accounting for acquired loans with credit deterioration.Loans accounted for individually under Subtopic 310-30 continue to be subject to the troubled debt restructuring accounting provisions within Subtopic 310-40, Receivables—Troubled Debt Restructurings by Creditors. The amendments in this Update are effective for modifications of loans accounted for within pools under Subtopic 310-30 occurring in the first interim or annual period ending on or after July 15, 2010. The amendments are to be applied prospectively. Early adoption is permitted. The Company is currently evaluating the impact of this ASU; however, the Company does not expect the adoption of this ASU to have a material impact on its financial statements. (v) Amendments to Certain Recognition and Disclosure Requirements In February 2010, the FASB issued ASC No. 2010-09, “Amendments to Certain Recognition and Disclosure Requirements”, which eliminates the requirement for SEC filers to disclose the date through which an entity has evaluated subsequent events.ASC No. 2010-09 is effective for its fiscal quarter beginning after 15 December 2010.The adoption of ASC No. 2010-09 is not expected to have a material impact on the Company’s financial statements Other accounting standards that have been issued or proposed by the FASB or other standards-setting bodies that do not require adoption until a future date are not expected to have a material impact on the Company’s financial statements upon adoption. Note 6 – Earnings (Loss) per Share Basic earnings or loss per share is based on the weighted average number of shares outstanding during the period of the financial statements. Diluted earnings or loss per share are based on the weighted average number of common shares outstanding and dilutive common stock equivalents. All per share and per share information are adjusted retroactively to reflect stock splits and changes in par value, when applicable. Diluted loss per share has not been presented as the effect on basic loss per share would be anti-dilutive. Potentially dilutive securities include options that are disclosed in Note11. Note 7 - Acquisition of Coronus On November 2, 2009, the Company completed the acquisition of all the issued and outstanding shares of Coronus Energy Corp. (“Coronus") through the issuance of 2,000,000 common shares of the Company, at a deemed value of $0.025 per share.Under the Share Purchase Agreement, 2,025,000 common shares of Coronus Solar Inc. held by Mr. Jeff Thachuk, President of the Company, were transferred to Mr. Mark Burgert, the sole principal of Coronus, F-11 -13- CORONUS SOLAR INC. (previously known as Insightfulmind Learning, Inc.) (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Three Months Ended June 30, 2010 Note 7 - Acquisition of Coronus - Continued for $1. The transfer of these common shares was treated, as a contribution by Mr. Jeff Thachuk, as part of the consideration for the acquisition. Accordingly, the value of the transferred shares has been included in the additional paid in capital of the Company and a total of 4,025,000 common shares was determined as the consideration for the acquisition. The acquisition was treated as an acquisition of assets rather than a business combination because Coronus does not constitute a business according to the definition of business under FASB ASC Topic 805 “Business Combinations”.The acquisition is accounted for by the acquisition method based on the fair value of the assets acquired, which is more clearly evident and more reliably measurable compared to the consideration given. There were no liabilities assumed during the acquisition.The fair value of the identifiable assets acquired as of the date of the acquisition was as follows: Assets acquired Current asset $ Intangible asset $ Consideration payable by shares (1) $ The fair value of the net assets acquired was $21,638 and was considered the fair value of the aggregate of the 2,000,000 shares of common stock issued and 2,025,000 shares of common stock transferred by Mr. Jeff Thachuk to Mr. Mark Burgert. Note 8 - Equipment Equipment at June 30, 2010 and March 31, 2010 was summarized as follows: Accumulated Net book June 30, 2010 Cost depreciation value Office equipment $ $ $ Computer equipment 66 $ $ $ Accumulated Net book March 31, 2010 Cost depreciation value Office equipment $ $ $ Computer equipment 75 $ $ $ F-12 -14- CORONUS SOLAR INC. (previously known as Insightfulmind Learning, Inc.) (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Three Months Ended June 30, 2010 Note 9 - Intangible Assets The Business Plan was acquired through the acquisition of Coronus Energy Inc. on November 2, 2009. The capital cost was amortized over 3 years. Intangible assets at June 30, 2010 and March 31, 2010 were summarized as follows: Accumulated Net book June 30, 2010 Cost amortization Write-off value Business plan - Accumulated Net book March 31, 2010 Cost amortization Write-off value Trademark $ $ 95 $ $ - Business plan - $ Note 10 - Loan From A Shareholder Loan from a shareholder represents a series of loans from a director and shareholder of the Company which are unsecured and due on demand. Effective April 1, 2010, the loan from a shareholder of $154,096 at March 31, 2010 accrues interest at the annual rate of 4%. As in the past, the loan is unsecured and due on demand. During the period ended June 30, 2010, the shareholder lent the Company a further CAD$63,500 for working capital. The additional CAD$63,500 loan is unsecured and due on demand, and accrues interest at the annual rate of 4%. At June 30, 2010, the Company has accrued interest payable of $1,558. Note 11 - Stockholders’ Equity (a) Common Stock On December 5, 2001, the Company (i) issued 6,750,000 common shares for cash to the founder and sole director of the Company at $0.0002 per share; (ii) issued 75,000 common shares for service to a party related to the founder of the Company at $0.0525 per share; and (iii) issued 300,000 common shares for cash to the sole director of the Company pursuant to a private placement at $0.0525 per share. The Company recorded the 6,750,000 shares issued to the founder at fair value at $0.0525 per share and recorded a stock based compensation of $352,337. F-13 -15- CORONUS SOLAR INC. (previously known as Insightfulmind Learning, Inc.) (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Three Months Ended June 30, 2010 Note 11 - Stockholders’ Equity - Continued (a) Common Stock - Continued For the fiscal year ended March 31, 2003, the Company issued (i) 235,294 units for cash at $0.055 per unit for total proceeds of $12,916; (ii) issued 500,004 common shares for cash at $0.0725 per share for total proceeds of $36,326; (iii) issued 235,294 common shares upon the exercise of warrants for cash at $0.055 per share for total proceeds of $12,916; and (iv) issued 22,222 common shares for the settlement of debt at $0.0725 per share for the total debt of $1,615. In connection with the above unit issuance, each unit consisted of one common share and one share purchase warrant with an exercise price at $0.055 per share. The Company adopted the residual approach and allocated the total proceeds to the common shares and $nil to the share purchase warrants. For the fiscal year ended March 31, 2004, the Company (i) issued 500,006 common shares for cash at $0.0835 per share for total proceeds of $41,644; and (ii) issued 66,666 common shares for the settlement of the debt at $0.0835 for the total debt of $5,552. For the fiscal year ended March 31, 2005, the Company (i) issued 1,200,000 units for cash at $0.039 per unit for total proceeds of $47,054; and (ii) issued 1,910,000 common shares for cash at $0.039 per share for total proceeds of $74,895. Each unit consisted of one common share and one share purchase warrant with an exercise price at $0.039 per share. The Company adopted the residual approach and allocated the total proceeds to the common stocks and $nil to the share purchase warrants. For the fiscal year ended March 31, 2006, the Company (i) issued 300,000 common shares at $0.042 per share pursuant to the exercise of warrants for total proceeds of $12,578; and (ii) issued 395,600 common shares at $0.042 per share for the settlement of debt of $16,586. For the fiscal year ended March 31, 2007, the Company issued 1,000,000 common shares for cash at $0.044 per share for total proceeds of $43,948. For the fiscal year ended March 31, 2008, the Company issued 52,500 common shares at $0.0485 per share for the settlement of debt of $2,548. On November 2, 2009, the Company issued 2,000,000 common shares in connection with the acquisition of all the issued and outstanding shares of Coronus at a deemed value of $0.025 per share.These shares were recorded, proportionately with the shares transferred by Mr. Jeff Thachuk to Mr. Mark Burgert, based on the fair value of the assets acquired. As at June 30, 2010, 8,550,000 shares were restricted shares. (b) Stock Options Since inception, the Company has entered into various stock option agreements with its directors, employees and consultants. F-14 -16- CORONUS SOLAR INC. (previously known as Insightfulmind Learning, Inc.) (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Three Months Ended June 30, 2010 Note 11 - Stockholders’ Equity – Continued (b) Stock Options – Continued On August 10, 2009, 905,000 stock options were cancelled pursuant to the Share Purchase Agreement among Coronus Solar Inc., Coronus Energy Corp., Jeff Thachuk, Mark Burgert, Raven Kopelman, David Holmes, Kenneth Bogas, and John Omielan. On November 2, 2009, the Company issued stock options to Mark Burgert to acquire (i) 150,000 shares of common stock at an exercise price of $0.065 per share until April 22, 2015, and (ii) 200,000 shares of common stock at an exercise price of $0.065 per share until March 31, 2016. The fair value of each option granted for the year ended March 31, 2010 has been estimated as of the date of the grant using the Black-Scholes option pricing model with the following weighted average assumptions: Year ended March 31, 2010 Expected volatility 104.05% Risk-free interest rate 2.33% - 3.00% Expected life 5.5 years - 6.4 years Dividend yield 0.00% The estimated fair value of the options granted during the year ended March 31, 2010 was $0.076 per share and the Company recorded a total of $26,144 (2009: $55,180) in stock based compensation expenses. Changes in stock options for the period ended June 30, 2010 and year ended March 31, 2010 are summarized as follows: Options Outstanding Weighted average Number of exercise shares price Balance, March 31, 2009 $ Issued Cancelled Balance, June 30, 2010 and March 31, 2010 $ F-15 -17- CORONUS SOLAR INC. (previously known as Insightfulmind Learning, Inc.) (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Three Months Ended June 30, 2010 Note 11 - Stockholders’ Equity – Continued (b) Stock Options - Continued The Company has the following options outstanding and exercisable at June30, 2010: Outstanding Exercisable Weighted Number Average Weighted Number Weighted Range of Outstanding at Remaining Average Exercisable at Average Exercise June 30, Contractual Exercise June 30, Exercise Prices Life (Years) Price Price $ 0.065 - $0.105 $ $ The Company has the following options outstanding and exercisable at March 31, 2010: Outstanding Exercisable Weighted Number Average Weighted Number Weighted Range of Outstanding at Remaining Average Exercisable at Average Exercise June 30, Contractual Exercise June 30, Exercise Prices Life (Years) Price Price $ 0.065 - $0.105 $ $ Note 12 - Contingent Liabilities Management of the Company has opted for the Company to self-insure against business and liability risks rather than purchase third party insurance coverage. Consequently the Company is exposed to financial losses or failure as a result of these risks. Note 13 - Related Party Transactions During the three months ended June 30, 2010, the Company paid $389 (2009: $343) in director fees to the directors of the Company. F-16 -18- CORONUS SOLAR INC. (previously known as Insightfulmind Learning, Inc.) (A Development Stage Enterprise) Notes to Consolidated Financial Statements (Expressed in U.S. Dollars) Three Months Ended June 30, 2010 Note 13 - Related Party Transactions – Continued During the three months ended June 30, 2010, $8,758 (2009: $7,711) of management fees were forgiven by a director of the Company and credited to the additional paid-in capital respectively. During the period ended June 30, 2010, included in accounts payable, $931 (March 31, 2010: $972) was owed to a director of the Company and $1,558 was accrued as interest payable for loan from a director of the Company. During the period ended June 30, 2010, the director and shareholder to whom the Company was indebted regarding the loan from a shareholder, lent the Company an additional USD $61,029 for working capital. The additional USD $61,029 loan is unsecured, due on demand and bears interest of 4% per annum. F-17 -19- ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION. This section of the quarterly report on Form 10-Q includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like: believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this quarterly report. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or our predictions. Plan of Operation Estimates and Assumptions In the preparation of our financial statements, no estimates have been used since there is insufficient historical information in which to base such estimates. Trends Affecting Our Business We do not recognize any trends which will affect our business. Plan of Operation For The Next Twelve Months Our efforts are focused on raising capital through the sale of common stock in private placements to eliminate our working capital deficiency and to position us with sufficient funds to execute on the business plan of Coronus Energy Corp. (“Coronus”), our wholly-owned subsidiary. Coronus is a start-up stage company founded to deploy and operate utility-scale solar power systems in the State of California. The business plan of Coronus calls for 1) the procurement of 20-year, “must-take” power purchase agreements from Southern California Edison, under the California Public Utilities Commission’s feed-in tariff program for small generators, and 2) the development of the corresponding solar power plants. Results of Operations Three Months Ended June 30, 2010 compared to June 30, 2009 We achieved no revenue ($nil) for the three months ended June 30, 2010 compared to $159 for the three months ended June 30, 2009. The $159 in revenue for the three months ended June 30, 2009 was attributable to sales of our online course, MathNote SAT®, which we discontinued on November 2, 2009, on completion of the acquisition of Coronus. Amortization expense increased by $1,277 or 240% from $533 for the three months ended June 30, 2009 to $1,810 for the three months ended June 30, 2010. On completion of the Coronus acquisition on November 2, 2009, we acquired a business plan, the fair value of which was deemed to be $21,500. The business plan is amortized over its useful life of three years. In respect of the comparative period, the Company's website development was substantially completed in October 2005, and the capitalized cost related thereto was amortized over three years. Accordingly, this cost was substantially fully amortized by June 30, 2009. -20- Interest on shareholder loan increased by $616 or 62% from $992 for the three months ended June 30, 2009 to $1,608 for the three months ended June 30, 2010. The reason for the increase was the result of further loans made to the Company by the shareholder, a director of the Company, over the course of the year. In the comparative period, the shareholder loan was non-interest bearing. Despite this, the Company charged imputed interest of 4% per annum and recorded the interest as additional paid in capital. Effective April 1, 2010, the loan now accrues interest at the annual rate of 4%. Interest and bank charges expense decreased by $457 or 55% from $834 for the three months ended June 30, 2009 to $377 for the three months ended June 30, 2010. The reason for the decrease was the March 31, 2010 year end write-off of a finance charge applied against an outstanding payable as of June 30, 2009. Office and miscellaneous expense increased by $1,785 or 62% from $2,886 for the three months ended June 30, 2009 to $4,671 for the three months ended June 30, 2010. The principal reason for the increase was that we incurred $1,022 in rent expense for an office in Canada on a month-to-month basis during the current quarter, and incurred no such cost in the comparative quarter. Salaries and wages increased by $1,014 or 13% from $7,744 for the three months ended June 30, 2009 to $8,758 for the three months ended June 30, 2010. The reason for the increase was a fluctuating U.S. – Canadian dollar currency translation. We incurred no advertising and promotion expense ($nil) for the three months ended June 30, 2010 compared to $970 for the three months ended June 30, 2009. The reason for the decrease was that, in anticipation of the closing of the Coronus acquisition in early November, 2009, we suspended and ceased indefinitely all advertising of our online course in October, 2009. Assets and Liabilities at June 30, 2010 compared to March 31, 2010 Cash and cash equivalents increased by $47,314 or 3700% from $1,294 at March 31, 2010 to $48,608 at June 30, 2010. The reason for the increase was that during the period ended June 30, 2010, the shareholder, a director of the Company, to whom the Company is indebted, lent the Company a further USD $61,029 (CAD $63,500) for working capital. Loan from a shareholder increased by $53,334 or 35% from $154,096 at March 31, 2010 to $207,430 at June 30, 2010. The reason for the increase was the result of further loans made to the Company by the shareholder, a director of the Company, over the course of the period, for working capital. Limited Operating History; Need for Additional Capital There is limited historical financial information about us upon which to base an evaluation of our performance. We have generated no revenues from our Coronus operations. In part, this is the result of us not devoting full time to the operations. Our officers and directors have other occupations to which they devote significant time. We cannot guarantee we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources. -21- To become profitable and competitive, we need to procure power purchase agreements from Southern California Edison, under the California Public Utilities Commission’s feed-in tariff program for small generators, and be able to fund development of the corresponding solar power plants. With our officers focusing on financing activities, we hope to place ourselves in a position to execute on one or more power purchase agreements. We have no assurance that future financing will be available to us on acceptable terms. If financing is not available on satisfactory terms, we may be unable to develop our operations. Equity financing could result in additional dilution to existing shareholders. We expect to generate revenues through tariffs through the procurement of the power purchase agreements and we expect to raise additional capital through the sale of common stock in private placements. There is no assurance, however, that we will be able to procure these agreements or raise any capital through the sale of common stock. We do not believe that possible inflation and price changes will affect our revenues. Our auditors have issued a going concern opinion. This means that there is substantial uncertainty that we will continue operations. The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. Liquidity and Capital Resources Since inception, we have issued 15,542,586 shares of our common stock and received cash of $299,431. We have generated no revenues from our Coronus operations. We expect to obtain capital through the sale of our common stock. There is no assurance we will procure power purchase agreements, develop the corresponding solar power plants, generate power and receive the tariffs. Further, there is no assurance we will sell any shares of common stock. We believe that capital generated from the sale of our common stock and from shareholder loans will allow us to operate for the next twelve months. Capital raised from the sale of common stock and capital raised from shareholder loans are our only anticipated sources of additional capital. To develop a 1.5 MW solar power plant, we estimate the cost to be $5 million. As a consequence of shareholder loans, we are currently indebted to our principal executive officer, who serves also as a director, in the amount of $207,430 through June 30, 2010. Our principal executive officer has verbally agreed to not seek repayment until such time as we are generating sufficient revenues to allow for the repayment of the debt without putting an undue burden on our retained earnings, or until such time as we have raised sufficient capital to eliminate our working capital deficiency. Additionally, our principal executive officer earns a salary of $3,000 Canadian dollars per month, but forgives this salary when due, and has done so for the past three years. Our principal executive officer has verbally agreed to not seek payment of his salary until such time as we are generating sufficient revenues to allow for the payment of the salary without putting an undue burden on our retained earnings, or until such time as we have raised sufficient capital to fund our business plans. As of June 30, 2010, our total current assets were $51,264 and our total current liabilities were $257,993 resulting in a working capital deficit of $206,729. -22- Off Balance Sheet Arrangements We have no off balance sheet arrangements. Critical Accounting Policies There have been no material changes in our existing accounting policies and estimates from the disclosures included in our 2010 Form 10-K, except for the newly adopted accounting policies as disclosed in the interim financial statements. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 4. CONTROLS AND PROCEDURES. We maintain “disclosure controls and procedures,” as such term is defined in Rule 13a-15(e) under the Securities Exchange Act of 1934 (the “Exchange Act”), that are designed to ensure that information required to be disclosed in our Exchange Act reports is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission rules and forms, and that such information is accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. We conducted an evaluation (the “Evaluation”), under the supervision and with the participation of our Chief Executive Officer (“CEO”) and Chief Financial Officer (“CFO”), of the effectiveness of the design and operation of our disclosure controls and procedures (“Disclosure Controls”) as of the end of the period covered by this report pursuant to Rule 13a-15 of the Exchange Act. Based on this Evaluation, our CEO and CFO concluded that our Disclosure Controls were effective as of the end of the period covered by this report. There were no changes in our internal control over financial reporting during the quarter ended June 30, 2010 that have affected, or are reasonably likely to affect, our internal control over financial reporting. PART II. OTHER INFORMATION ITEM 1A. RISK FACTORS. We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. -23- ITEM 6. EXHIBITS. The following documents are included herein: Exhibit No. Document Description Certification of Principal Executive Officer and Principal Financial Officer pursuant Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Executive Officer and Chief Financial Officer pursuant Section 906 of the Sarbanes-Oxley Act of 2002. -24- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following person on behalf of the Registrant and in the capacities on this 10th day of August, 2010. CORONUS SOLAR INC. (Registrant) BY: JEFFERSON THACHUK Jefferson Thachuk President, Principal Executive Officer, Principal Accounting Officer, and Principal Financial Officer. -25- EXHIBIT INDEX Exhibit No. Document Description Certification of Principal Executive Officer and Principal Financial Officer pursuant Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Executive Officer and Chief Financial Officer pursuant Section 906 of the Sarbanes-Oxley Act of 2002. -26-
